Opinion issued December 5, 2013




                                   In The

                            Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                            NO. 01-13-00943-CR
                          ———————————
                 IN RE JOSE PAULINO CHAVEZ, Relator



           Original Proceeding on Petition for Writ of Mandamus


                        MEMORANDUM OPINION

     On October 31, 2013, the relator, Jose Paulino Chavez, filed a petition for

writ of mandamus, seeking to compel the trial court to rule on relator’s post-
conviction “motion requesting district court to correct void judgment.”1 We deny

the petition for writ of mandamus because it is procedurally defective. 2

      Further, even if relator’s petition complied with the Texas Rules of

Appellate Procedure, we have no authority to order a district court judge to rule on

a motion to void a sentence in a felony case in which the judgment is final. See In

re Palacios, No. 01-10-00592-CR, 2010 WL 3063125, at *1 (Tex. App.—Houston

[1st Dist.] Aug. 4, 2010, orig. proceeding); see also In re Ramirez, No. 08-12-

00352-CR, 2012 WL 6629828, at *1 (Tex. App.—El Paso Dec. 19, 2012, orig.

proceeding). Only the Texas Court of Criminal Appeals has jurisdiction over

matters related to post-conviction relief from an otherwise final felony conviction.

See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2013); Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig. proceeding).

      Relator was convicted in trial court cause number 874365 of the offense of

aggravated robbery and sentenced to 35 years imprisonment and a $10,000 fine.

Relator appealed his conviction. On December 18, 2008, we issued an opinion
1
      The underlying case is State v. Jose Paulino Chavez, No. 874365, in the 338th
      District Court of Harris County, Texas, the Honorable Brock Thomas presiding.
2
      See TEX. R. APP. 9.5 (requiring that document filed with Court must be served on
      all parties and that certificate of service contain date, manner of service, name and
      address of each person served, and, if person served is party’s attorney, the name
      of party represented by that attorney); TEX. R. APP. P. 52.3(k) (requiring that
      petition include appendix containing certified or sworn copy of any document
      showing matter complained of); TEX. R. APP. P. 52.7 (requiring relator to file
      record with the petition containing certified or sworn copy of every document that
      is material to relator’s claim).
                                            2
affirming the trial court’s judgment. See Chavez v. State, No. 01-07-00563-CR,

2008 WL 5263404 (Tex. App.—Houston [1st Dist.] Dec. 18, 2008, no pet.). Our

mandate issued on September 3, 2009. The trial court’s judgment of conviction is

final and, therefore, we lack jurisdiction to compel the trial court to rule on

relator’s post-conviction “motion requesting district court to correct void

judgment.”

      Based on the foregoing, relator’s petition is denied. See TEX. R. APP. P.

52.8(a).

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3